Case 1:19-cv-22881-KMW Document 25 Entered on FLSD Docket 03/27/2020 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                Case No. 19-22881-CIV-KMW

   ESTEBAN PEDRO SAMBOLA HODGSON,

          Plaintiff,

   vs.

   SEVEN SEAS CRUISES, et. al.

          Defendants.
                                                     /

                                             ORDER

          THIS MATTER is before the Court on Defendants’ motion to dismiss and compel

   arbitration (DE 3) and Plaintiff’s motion to remand (DE 8). Both motions have been fully

   briefed and are now ripe for consideration (DE 4, 7, 11, 16; 12, 13). For the reasons

   discussed below, Defendants’ motion to dismiss is DENIED, and Plaintiff’s motion to

   remand is GRANTED IN PART.

          I.      BACKGROUND

                  A. Procedural History

          This action arises out of the injuries Plaintiff Esteban Pedro Sambola Hodgson

   (“Hodgson”), a citizen of Nicaragua, allegedly sustained from slipping down the stairs

   while employed as a crewmember on a vessel owned by Defendant Voyager Vessel

   Company (“Voyager”) and operated by Defendant Seven Seas Cruises (“Regent”).

   Plaintiff claims that the fall caused injuries to his left leg and foot. (DE 1-1.) At the time

   of the incident, Plaintiff was subject to an employment agreement with a staffing company,

   Seven Seas Services Limited (“SSS”), which assigned Plaintiff to work on Defendants ’

   vessel. Id. Plaintiff claims that upon his assignment, Regent became his “borrowing

                                                 1
Case 1:19-cv-22881-KMW Document 25 Entered on FLSD Docket 03/27/2020 Page 2 of 12



   employer,” and owed him a duty “to provide a seaworthy vessel,” a “safe place to work,”

   and “adequate medical care.” Id. On March 30, 2019, Hodgson initiated this suit in state

   court, asserting claims under the Jones Act and general maritime law. Id.

          On July 12, 2019, Defendants removed the case to federal court pursuant to

   Chapter 2 of the Federal Arbitration Act, 9 U.S.C. §§ 201 to 208 (the “Convention Act” or

   “Chapter 2”). (DE 1.) After removal, Defendants filed a motion to dismiss and to compel

   arbitration, asserting that Plaintiff’s claims are subject to mandatory arbitration provisions .

   (DE 3.) On August 12, 2019, Plaintiff moved to remand the case to state court, contending

   that his claims do not “relate” to a valid “arbitration agreement” governed by the

   Convention Act, and thus, the Court lacks subject matter jurisdiction under Section 205

   to consider Defendants’ motion. (DE 8.)

                  B. The “Crew Agreement” and “Collective Bargaining Agreement”

          The notice of removal references two agreements that contain arbitration

   provisions.    The first is the employment contract Plaintiff signed with SSS (“Crew

   Agreement”).    The Crew Agreement incorporates a collective bargaining agreement

   between SSS, Regent, and a labor union (“CBA”), which it references throughout. For

   instance, a section of the Crew Agreement titled “Collective Bargaining Agreement”

   provides:

                  a.     The standard terms and conditions noted in the [CBA]
                  shall only apply while the Seafarer is in the service of an
                  assigned Vessel.

                  b.    The current [CBA] is incorporated by reference into this
                  [Crew] Agreement.

                  c.     A copy of the current [CBA] is kept with the HR
                  Coordinator aboard each Vessel and with the Seafarer’s
                  Recruitment and Placement Service…and was made

                                                  2
Case 1:19-cv-22881-KMW Document 25 Entered on FLSD Docket 03/27/2020 Page 3 of 12



                  available to the Seafarer to review prior to executing this
                  contract and thereafter for review upon the Seafarer [sic]
                  request.

   (DE 1-2 at 1.) Moreover, the “Forum for Disputes” section of the Crew Agreement states,

   “[a]ny and all disputes arising out of or in connection with this [Crew] Agreement…shall

   be handled in accordance with the CBA.” (Id. at 4.) This section further provides that “[i]f

   a matter is not resolved after conference, either party may refer it to an arbitrator for final

   resolution.” Id. Finally, the paragraph above the signature block states:

                  I am signing my name below to show I read, understand and
                  agree with everything said in this Agreement and I further
                  acknowledge having had the opportunity to read the
                  Collective Bargaining Agreement that is incorporated by
                  reference to this Agreement. I adopted this Agreement as my
                  own prior to executing this Agreement. Employee agrees that
                  Employee was given the opportunity to review and seek
                  advice on this agreement prior to signing.

   Id.

          The second contract referenced in the removal notice is the CBA. Article 26 of the

   CBA, titled “Grievance and Disputes,” states that “[a]ny and all disputes, claims or

   controversies whatsoever, which cannot be resolved onboard or between the parties shall

   be referred to arbitration as elsewhere provided for herein.” (DE 1-3 at 12.) It further

   provides that “claims and lawsuits may not be brought by any seafarer or party hereto

   except to enforce arbitration or a decision of the arbitrator or to complain of the decision

   of the arbitrator.” Id.

          II.     LEGAL STANDARD

                  A.     The Convention Act

          Defendants seek to compel arbitration under to the Convention Act, an amendment

   to the FAA that was enacted to implement a treaty governing arbitration agreements

                                                 3
Case 1:19-cv-22881-KMW Document 25 Entered on FLSD Docket 03/27/2020 Page 4 of 12



   entered into by foreign entities or individuals (the “New York Convention” or “Convention

   Treaty”). 1 Under Section 205 of the Convention Act, federal courts have subject matter

   jurisdiction over any “action falling under the Convention.” Outokumpu Stainless USA,

   LLC v. Converteam SAS, 902 F.3d 1316, 1323 (11th Cir. 2018) (“Outokumpu”). Section

   206 empowers federal courts with subject matter jurisdiction under the Convention Act to

   compel parties to arbitrate their claims. The Eleventh Circuit has explained that under

   the Convention Act, a “district court must order arbitration” when four conditions are met:

                 (1) there is an agreement in writing within the meaning of the
                 Convention; (2) the agreement provides for arbitration in the
                 territory of a signatory of the Convention; (3) the agreement
                 arises out of a legal relationship, whether contractual or not,
                 which is considered commercial; and (4) a party to the
                 agreement is not an American, or that the commercial
                 relationship has some reasonable relation with one or more
                 foreign states.

   Bautista v. Star Cruises, 396 F.3d 1289, 1295 (11th Cir. 2005). Under the Convention

   Treaty, the “agreement in writing” includes “an arbitral clause in a contract or an arbitration

   agreement, signed by the parties or contained in an exchange of letters or telegrams.”

   Czarina, L.L.C. v. W.F. Poe Syndicate, 358 F.3d 1286, 1291 (11th Cir. 2004).

                 B.     Bifurcated Analysis under Outokumpu

          In Outokumpu, the Eleventh Circuit articulated the legal framework that governs

   the Court’s analysis of the Parties’ motions. The Eleventh Circuit explained that “[w]here

   jurisdiction is challenged on a motion to remand, the district court shall first perform a

   limited inquiry on the face of the pleadings and the removal notice to determine whether

   the suit ‘relates to’ an arbitration agreement falling under the Convention under the factors


   1United Nations Convention on the Recognition and Enforcement of Foreign Arbitral
   Awards, June 10, 1958, 21 U.S.T. 2517, 330 U.N.T.S. 3.

                                                 4
Case 1:19-cv-22881-KMW Document 25 Entered on FLSD Docket 03/27/2020 Page 5 of 12



   articulated in Bautista.” Outokumpu, 902 F.3d at 1320 (11th Cir. 2018) (citing Section

   205 of the Convention Act). The court articulated a “two-step inquiry” for analyzing

   jurisdiction under Section 205:

                 First, the district court should determine whether the notice of
                 removal describes an arbitration agreement that may “fall
                 under the Convention.” To do so, the district court employs
                 the test articulated in Bautista to the four corners of the
                 arbitration agreement and asks whether the removing party
                 has articulated a non-frivolous basis [that the four Bautista
                 factors are satisfied].       Second, the district court must
                 determine whether there is a non-frivolous basis to conclude
                 that agreement sufficiently “relates to” the case before the
                 court such that the agreement to arbitrate could conceivably
                 affect the outcome of the case.

   Id. at 1324. (internal brackets and citation omitted).

          The court explained that for purposes of determining jurisdiction, the “relates to”

   requirement should be construed liberally. Thus, the arbitration agreement identified in

   the removal notice “need only be sufficiently related to the dispute such that it conceivably

   affects the outcome of the case.” Id. at 1323. The court explained that “as long as the

   argument that the case ‘relates to’ the arbitration agreement is not immaterial, frivolous ,

   or made solely to obtain jurisdiction, the relatedness requirement is met for purposes of

   federal subject matter jurisdiction.” Id. at 1323-1324.

          If the two-step jurisdictional inquiry is satisfied, a court with proper jurisdiction

   under Section 205 may consider compelling arbitration. But in deciding whether the non-

   moving party should be compelled to arbitrate his or her claims, Outokumpu instructs

   district courts to engage in a “more rigorous” assessment of the Bautista factors. Id. at

   1325. The court further explained that the first Bautista factor—whether “there is an

   agreement in writing within the meaning of the Convention”—requires “that the arbitration



                                                 5
Case 1:19-cv-22881-KMW Document 25 Entered on FLSD Docket 03/27/2020 Page 6 of 12



   agreement be signed by the parties before the Court or their privities” and that “[p]rivate

   parties…cannot contract around the Convention’s requirement that the parties actually

   sign an agreement to arbitrate their disputes in order to compel arbitration.” Id. at 1326

   (emphasis in original).

          III.    DISCUSSION

                  A.     Subject Matter Jurisdiction under Section 205

          In applying the two-part inquiry in Outokumpu for assessing jurisdiction, the Court

   finds that it possesses subject matter jurisdiction to consider Defendants’ motion. 2 The

   first part of the inquiry requires the court to “determine whether the notice of removal

   describes an arbitration agreement that may fall under the convention.” Id. at 1324. For

   this step, the Court’s analysis is limited to whether the “removing party has articulated a

   non-frivolous basis” that the Bautista factors are satisfied upon a review of the pleadings

   and removal notice. Id. In the removal notice, Defendants have identified the Crew

   Agreement and CBA as containing “mandatory arbitration agreements” that require

   arbitration of Plaintiff’s claims. Plaintiff challenges these agreements only as to the first

   Bautista factor, contending that neither contracts contain an arbitration clause that has

   been signed by all Parties to this litigation.



   2 Defendants argue that the Court should leave all issues concerning this case, including
   the initial determination of arbitrability, to an arbitrator. Their reliance on Jones v. Waffle
   House, Inc. is misplaced. 866 F.3d 1257 (11th Cir. 2017). The agreement at issue in
   Jones included a delegation provision that explicitly stated, “The Arbitrator, and not any
   federal, state, or local court or agency, shall have the authority to resolve any dispute
   relating to the interpretation, applicability, enforceability or formation of this Agreement….”
   866 F.3d at 1263. The court reasoned that this provision conveyed a clear intent by the
   parties to have all matters handled by an arbitrator. Id. at 1267, 1271. There is no similar
   delegation provision in the agreements presented by Defendants. Accordingly, the Court
   turns to the bifurcated analysis of Outokumpu.

                                                    6
Case 1:19-cv-22881-KMW Document 25 Entered on FLSD Docket 03/27/2020 Page 7 of 12



          In light of Outokumpu, the Court finds Plaintiff’s argument to be unavailing. The

   notice of removal in Outokumpu identified a contract that the party seeking remand

   (Outokumpu) had signed with a non-party (Fives), to which the removing party (GE

   Energy) was not a signatory. The Eleventh Circuit rejected Outokumpu’s challenge to the

   “agreement in writing” requirement, which it had advanced as a basis for remanding the

   case, explaining, “GE Energy has identified the arbitration clauses in the Outokumpu-

   Fives Contracts. Because the Contracts are signed by Outokumpu and Fives, the

   Contracts satisfy the first factor.” Outokumpu, 902 F.3d at 1324. In doing so, Outokumpu

   instructs that a removing party establishes a “non-frivolous basis” for the first Bautista

   factor if the agreement was signed by a party to the litigation, and that the signature of all

   parties to a case is not required.

          Here, a “non-frivolous basis” exists for finding that the Crew Agreement and the

   CBA satisfy the “agreement in writing” requirement. According to the removal notice,

   Defendant Regent is a signatory to the CBA, while Plaintiff is a signatory to the Crew

   Agreement 3, and both agreements contain an arbitration clause.            And while these

   agreements may ultimately prove insufficient to compel Plaintiff to arbitrate his claims,




   3Plaintiff denies his signature appears on the Crew Agreement. Plaintiff also claims that
   there is no “Seafarer” named in the Crew Agreement. However, the first clause (1.a.) of
   the Crew Agreement refers to the “Seafarer named above,” and the Plaintiff’s detailed
   personal information appears directly above this reference. (DE 1-2 at 1.) Moreover,
   Plaintiff’s name is handwritten on the signature line and handwritten letters of his initials
   are on the bottom of every page. (DE 1-2.) And although Plaintiff relies on the actual
   contents of the Crew Agreement, for the jurisdictional analysis, the Court need not
   examine the agreement itself, and may confine itself to the “face of the pleadings and the
   removal notice.” Outokumpu, 902 F.3d at 1324. The removal notice states that Plaintiff
   “executed” the Crew Agreement. (DE1 at ¶ 3.)
                                                 7
Case 1:19-cv-22881-KMW Document 25 Entered on FLSD Docket 03/27/2020 Page 8 of 12



   “they are sufficient to meet [the removing party’s] burden opposing remand.” Id. at 1324.

   Accordingly, the Court finds part one of the jurisdiction inquiry to be satisfied.

          In applying the second step of the jurisdictional inquiry, the Court finds that there

   is a “non-frivolous basis” to conclude that the arbitration provisions in the Crew Agreement

   and CBA “relate to” Plaintiff’s claims. Id. Upon a review of the “face of the pleadings and

   removal notice,” Defendants’ arguments for why Plaintiff’s claims are arbitrable do not

   strike the Court as “immaterial, frivolous, or made solely to obtain jurisdiction.” Id. at 1323-

   1324. Indeed, cases in other jurisdictions presenting strikingly similar facts have found

   Defendants’ arguments to be meritorious. See, e.g., Pagaduan v. Carnival Corp., 709 F.

   App'x 713 (2d Cir. 2017); Lucina v. Carnival PLC, 2019 WL 1317471, at *5 (E.D.N.Y. Mar.

   22, 2019). 4 And while Defendants’ arguments may ultimately be lacking in merit under

   the law of this Circuit, Otukumpu makes clear that “in determining jurisdiction the district

   court need not—and should not—examine whether the arbitration agreement binds the

   parties before it.” Outokumpu, 902 F.3d. at 1324. Accordingly, Plaintiff’s motion is denied

   to the extent that it asserts that the Court lacks subject matter jurisdiction to consider the

   arbitrability of Plaintiff’s claims.

                  B.      Defendants’ Motion to Compel Arbitration

          The next step in the bifurcated analysis is determining whether Hodgson may be

   compelled to arbitrate his claims under Section 206. For motions to compel arbitration,




   4
    These cases also demonstrate that there is an “objectively reasonable basis” for
   Defendants’ removal under the Convention Act. Accordingly, Plaintiff’s motion is denied
   as to its request for attorney’s fees and costs. See Martin v. Franklin Capital Corp., 546
   U.S. 132, 141 (2005) (“Absent unusual circumstances, courts may award attorney’s fees
   under [the removal statute 28 U.S.C. § 1447] only where the removing party lacked an
   objectively reasonable basis for seeking removal.”).
                                                  8
Case 1:19-cv-22881-KMW Document 25 Entered on FLSD Docket 03/27/2020 Page 9 of 12



   the Eleventh Circuit has instructed that courts must engage in a “more rigorous”

   application of the Bautista factors than during the jurisdictional analysis. Outokumpu, 902

   F.3d at 1320. Here, as in Outokumpu, the Court finds that the “inquiry starts and ends

   with the first factor,” because “there is no agreement in writing within the meaning of the

   Convention.” Id. Article II of the Convention Treaty provides:

                  [E]ach Contracting State shall recognize an agreement in
                  writing under which the parties undertake to submit to
                  arbitration all or any differences which have arisen or which
                  may arise between them in respect of a defined legal
                  relationship, whether contractual or not, concerning a subject
                  matter capable of settlement by arbitration.

   (emphasis added.) It further states that “the term ‘agreement in writing’ shall include an

   arbitral clause in a contract or an arbitration agreement, signed by the parties or contained

   in an exchange of letters or telegrams.”      Outokumpu expounded on the Convention

   Treaty’s “agreement in writing” requirement, explaining that Article II “require[s] that the

   parties sign an agreement to arbitrate the dispute between them.” Outokumpu, 902 F.3d

   at 1326. In other words, an arbitration agreement that has been signed by the parties to

   the litigation must exist.

          In Outokumpu, buyer (Outokumpu) and non-party seller (Fives) entered into a

   sales contract for steel mill equipment, which Fives subcontracted with GE Energy to

   supply. When the equipment began to fail, Outokumpu sued GE Energy in state court.

   GE Energy removed the case to federal court under the Convention Act, and moved to

   compel arbitration pursuant to the contract’s arbitration provision. The Eleventh Circuit

   held that GE Energy could not compel Outokumpu to arbitrate its claims because the

   arbitration provision did not satisfy the Convention Treaty’s “agreement in writing”

   requirement. Even though the contract defined the terms “Buyer” and “Seller” as “Parties”

                                                9
Case 1:19-cv-22881-KMW Document 25 Entered on FLSD Docket 03/27/2020 Page 10 of 12



   to the agreement, and also expressly included seller’s subcontractors within the definition

   of “Seller,” the court concluded that the “agreement in writing” requirement was not met

   because “GE Energy is undeniably not a signatory to the Contracts.” Id.

          Here, it is undisputed that the Crew Agreement and the CBA do not contain

   arbitration provisions that have been signed by all Parties to this lawsuit. The CBA was

   signed by Regent and non-parties SSS and a labor union, but not by Plaintiff or Voyager.

   Similarly, the Crew Agreement was signed by Hodgson and non-party SSS, but not

   Defendants.     Nonetheless, Defendants argue that because the Crew Agreement

   expressly incorporated the CBA, Defendant Regent is “a signatory [] by incorporation.”

   The Court is not persuaded. The Eleventh Circuit has made clear that parties “cannot

   contract around the Convention’s requirement that the parties actually sign an agreement

   to arbitrate their disputes in order to compel arbitration.” Outokumpu, 902 F.3d at 1326

   (emphasis in original). Thus, satisfying the “agreement in writing” requirement here would

   require all parties to have “actually signed” the Crew Agreement or the CBA. Because

   no valid “agreement in writing” exists between the Parties, there is no basis under the

   Convention Act for this Court to compel arbitration of Plaintiff’s claims.

          The Court also finds Defendants’ alternative in support of arbitration similarly

   unavailing. Defendants’ “incorporation by reference” argument relies on cases where,

   unlike the facts before this Court, the disputing parties were all signatories to an

   underlying agreement. See Bautista, 396 F.3d at 1293 (describing agreement signed by

   plaintiff and defendant that incorporated arbitration provisions); Doe, 657 F.3d at 1214-

   15 (11th Cir. 2011) (same). Similarly, Outokumpu makes clear that Defendants’ equitable

   estoppel and any third-party beneficiary arguments are not available under the


                                                10
Case 1:19-cv-22881-KMW Document 25 Entered on FLSD Docket 03/27/2020 Page 11 of 12



   Convention Act if the “agreement in writing” requirement is not satisfied. Outokumpu, 902

   F.3d at 1326-27.

                 C.     Remand to State Court

          Here, the only basis Defendants have identified for federal jurisdiction in their

   notice of removal is Section 205 of the Convention Act.         Because the Court finds

   compelling arbitration of Plaintiff’s claims to be inappropriate under the Convention Act—

   and Defendants have specified no other basis for the Court to retain jurisdiction in their

   removal notice—the Court grants Plaintiff’s motion to remand and orders the case to

   proceed in state court. See Seminole Tribe of Fla. v. Stranburg, 799 F.3d 1324 (11th Cir.

   2015) (noting a court’s “continuing obligation to examine jurisdiction”); Pineda v. Oceania

   Cruises, Inc., 283 F.Supp.3d 1307, 1313 (S.D. Fla. 2017) (remanding case to state court

   under strikingly similar facts); Outokumpu Stainless USA, LLC v. GE Energy SAS, No.

   1:16-cv-00378-KD-C, slip op. at 3 (S.D. Ala. Mar. 19, 2019) (noting that “the Court has

   inherent authority to remand once the international arbitration defense has been

   eliminated.”); Wexler v. Solemates Marine, Ltd., 2017 WL 979212, at *5 (S.D. Fla. Mar.

   14, 2017) (remanding the plaintiff’s claims against a defendant, including Jones Act

   claims, after finding that the defendant was “unable to satisfy the first jurisdictional

   element of Bautista”).

          IV.    CONCLUSION

          For the reasons set forth above, it is ORDERED AND ADJUDED as follows:

   1. Defendants’ motion to dismiss (DE 3) is DENIED. Plaintiff’s motion to remand (DE 8)

      is GRANTED IN PART.




                                               11
Case 1:19-cv-22881-KMW Document 25 Entered on FLSD Docket 03/27/2020 Page 12 of 12



   2. This case is REMANDED to the Circuit Court for the Eleventh Judicial Circuit, in and

      for Miami-Dade County, Florida.

   3. The Clerk of Court is directed to forward a certified copy of this Order to the Clerk of

      the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County,

      Florida.

   4. The Clerk is directed to CLOSE this case. Any and all pending motions are DENIED

      AS MOOT.

           DONE AND ORDERED in chambers in Miami, Florida, this 27th day of March,

   2020.




                                               12
